Exhibit 10.8

AMENDMENT NO. 14 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 14 to Amended and Restated Receivables Purchase Agreement
(this "Amendment”) is dated as of August 27, 2009, among Avnet Receivables
Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New York
corporation (“Avnet”), as initial Servicer (the Servicer together with Seller,
the “Seller Parties” and each a "Seller Party”), each Financial Institution
signatory hereto (collectively, the "Financial Institutions”), each Company
signatory hereto (the “Companies”) and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as agent for the Purchasers (the
“Agent”).

RECITALS

Each of the parties hereto entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of February 6, 2002, and amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 1
thereto, dated as of June 26, 2002, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 2 thereto,
dated as of November 25, 2002, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 3 thereto, dated as of
December 9, 2002, and further amended such Amended and Restated Receivables
Purchase Agreement pursuant to Amendment No. 4 thereto, dated as of December 12,
2002, and further amended such Amended and Restated Receivables Purchase
Agreement pursuant to Amendment No. 5 thereto, dated as of June 23, 2003, and
further amended such Amended and Restated Receivables Purchase Agreement
pursuant to Amendment No. 6 thereto, dated as of August 15, 2003, and further
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 7 thereto, dated as of August 3, 2005, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 8
thereto, dated as of August 1, 2006, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 9 thereto,
dated as of August 31, 2006, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 10 thereto, dated
January 12, 2007 and effective as of September 6, 2006, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 11
thereto, dated as of August 29, 2007, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 12 thereto,
dated as of August 28, 2008, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 13 thereto, dated as of
January 23, 2009 (such Amended and Restated Receivables Purchase Agreement, as
so amended, the “Purchase Agreement”).

Each Seller Party has requested that the Agent and the Purchasers amend certain
provisions of the Purchase Agreement, all as more fully described herein.

Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.

Section 2. Amendment. Subject to the terms and conditions set forth herein, the
Purchase Agreement is hereby amended as is shown in Exhibit A hereto, where new
provisions are indicated by double-underlined text and deleted provisions are
indicated by strikethrough text.

Section 3. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties
contained in the Purchase Agreement and in each other Transaction Document shall
be true and correct in all material respects as though made on the date hereof
(and by its execution hereof, each of Seller and the Servicer shall be deemed to
have represented and warranted such).

(c) No Amortization Event. As of the date hereof, both before and after giving
effect to this Amendment, no Amortization Event or Potential Amortization Event
shall have occurred and be continuing (and by its execution hereof, each of
Seller and the Servicer shall be deemed to have represented and warranted such).

(d) Execution of Fee Letter and Payment of Fees. As of the date hereof, the
Seller shall have executed the Fee Letter dated as of the date hereof with
JPMorgan Chase Bank, N.A., as Agent, and the Financial Institutions and the
Purchasers party thereto and shall have paid all fees required to be paid as of
the date hereof pursuant to such fee letter.

Section 4. Miscellaneous.

(a) Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Purchase
Agreement or of any other instrument or agreement referred to therein or
(ii) prejudice any right or remedy which any Purchaser or the Agent may now have
or may have in the future under or in connection with the Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Purchase Agreement to “this Agreement,” “herein,” “hereof” and
words of like import and each reference in the other Transaction Documents to
the Purchase Agreement or to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” shall mean the Purchase Agreement as amended hereby. This
Amendment shall be construed in connection with and as part of the Purchase
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Without limiting Section 10.3 of the Purchase
Agreement, Seller agrees to reimburse the Agent and the Purchasers upon demand
for all reasonable and documented out-of-pocket costs, fees and expenses
(including the reasonable fees and expenses of counsels to any of the Agent and
the Purchasers) incurred in connection with the preparation, execution and
delivery of this Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment that is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

(h) Funding Agreement Consent. By its execution hereof, JPMorgan Chase Bank,
N.A. (successor by merger to Bank One, NA (Main Office Chicago)), in its
capacity as a party to any applicable Funding Agreement with or for the benefit
of Chariot Funding LLC (successor to Preferred Receivables Funding Company LLC)
(“Chariot”), hereby (i) consents to Chariot’s execution of this Amendment and
the transactions contemplated hereby, (ii) acknowledges that this Amendment has
been made available to and has been reviewed by it, (iii) consents to this
Amendment and (iv) deems this paragraph to satisfy any applicable requirements
regarding this Amendment set forth in any such Funding Agreement.

(Signature Pages Follow)

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

AVNET RECEIVABLES CORPORATION, as Seller

By:
Name:
Title:


AVNET, INC., as Servicer

By:
Name:
Title:


CHARIOT FUNDING LLC (successor to Preferred

Receivables Funding Company LLC), as a Company

By: JPMorgan Chase Bank, N.A.

Its: Attorney-in-Fact

By:
Name:
Title:


JPMORGAN CHASE BANK, N.A. (successor by merger

to Bank One, NA (Main Office Chicago)), as a Financial Institution and as Agent

By:
Name:
Title:


1

LIBERTY STREET FUNDING LLC (successor to

Liberty Street Funding Corp.), as a Company

By:
Name:
Title:


THE BANK OF NOVA SCOTIA, as a Financial

Institution

By:
Name:
Title:


2

AMSTERDAM FUNDING CORPORATION, as a Company

By:
Name:
Title:


Address:
c/o Global Securitization Services, LLC


68 South Service Road
Suite 120
Melville, New York 11747
Attention: Frank B. Bilotta
Telephone: (212) 302-8331
Telecopy: (212) 302-8767

with a copy to:

The Royal Bank of Scotland plc,
RBS Securities, Inc., as agent
540 West Madison Street
27th Floor
Chicago, Illinois 60661
Attention: Amsterdam Administrator
Telephone: (312) 338-3491
Telecopy: (312) 338-0140

3

THE ROYAL BANK OF SCOTLAND PLC (successor by merger to ABN AMRO Bank N.V.), as a
Financial Institution

By: RBS SECURITIES INC., as agent

By:
Name:
Title:


      Address:  
540 West Madison Street
Chicago, Illinois 60661

Attention: Asset Securitization Group

Fax: (312) 904-4350

4

STARBIRD FUNDING CORPORATION, as a Company

By:
Name:
Title:


BNP PARIBAS, acting through its New York Branch, as a Financial Institution

By:
Name:
Title:


By:
Name:
Title:


5